ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Government Services Corp.                   )      ASBCA Nos. 59209, 59210, 59311
                                            )                 60255,60256
Under Contract Nos. SP0600-11-D-4009        )
                    SP0600-13-D-4512        )

APPEARANCE FOR THE APPELLANT:                      Gregory R. Rauch, Esq.
                                                    Magyar, Rauch, & Thie, PLLC
                                                    Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Jared M. Miller, Esq.
                                                   Kathryn M. Kelley, Esq.
                                                    Trial Attorneys
                                                    DLA Energy
                                                    Fort Belvoir, VA

                               ORDER OF DISMISSAL

       The appeals have been settled. Accordingly, they are dismissed with prejudice.

       Dated: 5 October 2017



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59209, 59210, 59311,
60255, 60256, Appeals of Government Services Corp., rendered in conformance with
the Board's Charter.

       Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals